Citation Nr: 1127271	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-31 651	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2002 for the grant of an increased rating to 100 percent for degenerative disc disease (DDD) of the lumbar spine with complete loss of the use of the bilateral legs.

2.  Entitlement to an effective date earlier than May 28, 2002 for the grant of a separate 40 percent rating for chronic lumbar strain.

3.  Entitlement to an effective date earlier than May 28, 2002 for the grant of special monthly compensation (SMC) due to the complete loss of the use of the bilateral legs.

4.  Entitlement to special monthly compensation based on the need for aid and attendance (A&A) or on the account of being housebound.

5.  Entitlement to an increased rating greater than 40 percent for chronic lumbar strain. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from January 1954 to December 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The case was brought before the Board in June 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes during the pendency of this appeal, in a November 2010 rating decision, the RO granted the Veteran an earlier effective date for his 100 percent rating for DDD of the lumbar spine with loss of use of the legs from April 9, 2003 to May 28, 2002; granted the Veteran an earlier effective date for his 40 percent separate rating for chronic lumbar strain from April 9, 2003 to May 28, 2002; and granted the Veteran an earlier effective date for his grant of special monthly compensation (SMC) for the loss of use of the legs from April 9, 2003 to May 28, 2002.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1954 to December 1956.  The appellant is the Veteran's widow.

2.	In June 2011, the Board was notified that the appellant died in June 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


